Citation Nr: 1647493	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-21 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to February 1970, with verified service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The matter is now appropriately before the Houston, Texas RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2016 Central Office hearing.  A copy of the transcript is associated with the file.


FINDINGS OF FACT

1.  The Veteran served within the Republic of Vietnam.

2.  The Veteran has a current diagnosis of Parkinson's disease, which became manifest after service to a degree of 10 percent or more.


CONCLUSION OF LAW

Parkinson's disease may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Parkinson's disease is one of the listed diseases.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection as secondary to in-service herbicide exposure.  The Veteran has verified service within the Republic of Vietnam during the Vietnam era, thus exposure is presumed.  The Veteran's service connection claim for Parkinson's disease was denied by the RO as the evidence did not support a finding that the Veteran had a current diagnosis of Parkinson's disease.

Medical records throughout the course of the appeal reference the Veteran's Parkinson's disease and document prescriptions for daily medication to treat Parkinson's disease.

A February 2015 VA medical opinion concluded that the Veteran did not meet the diagnostic criteria for Parkinson's disease, but rather suffered from essential tremors.  A June 2015 VA examination similarly concluded that it is less likely than not that the Veteran has a confirmed diagnosis of Parkinson's disease, explaining that the medical evidence suggests a diagnosis of essential tremor.  The examiner noted that the Veteran's tremor could develop into Parkinson's disease.

The Veteran has submitted multiple statements from private medical professionals, including September 2013, January 2015, November 2015, and August 2016 statements from a Board Certified Neurologist, Dr. D.B.T., stating that the Veteran has a current diagnosis of Parkinson's disease.  

The Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of Parkinson's disease, and as a result, the Veteran shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Ortiz, supra.  While there is conflicting medical evidence as to whether the Veteran has a current diagnosis of Parkinson's disease, the Board finds that the evidence is at least in equipoise. 

In sum, there is at least an approximate balance of positive and negative evidence of record as to whether the Veteran has a current diagnosis of Parkinson's disease.  As a result, service connection for Parkinson's disease on a presumptive basis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.307, 3.309(e).






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for Parkinson's disease is granted.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


